Title: To Benjamin Franklin from D. P. Granchez, [1781?]
From: Granchez, D. P.
To: Franklin, Benjamin


[1781?]
Granchez prie Monsieur Le Docteur franklin de Vouloir bien examiner La boussole qu’on lui a renduë Ces jours derniers au petit Dunkerque, qui n’est pas la même que Celle qu’il avoit donnée pour faire raccommoder. Comme Elle appartient a une autre personne, Granchez Le Supplie de vouloir bien la faire renvoyer, on remettra au porteur Celle qui appartient veritablement a Monsieur Le Docteur franklin.
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / A Passy / Petit Dunkerque.
